Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered March 24, 1998, convicting defendant, after a jury trial, of assault in the first degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 13 years, 13 years and 1 year, unanimously affirmed.
The court’s compromise Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459).
*279The court properly denied defendant’s request for new counsel, made as the trial was about to commence. Defendant’s conclusory attacks on counsel’s performance did not constitute good cause for the desired substitution (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178; People v Arroyave, 49 NY2d 264, 271-272).
Defendant’s claims of ineffective assistance of counsel involve matters of strategy that would require a CPL 440.10 motion in order to amplify the record. On the present record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Without the benefit of additional facts, we cannot find fault with any of counsel’s strategic decisions, including those regarding defendant’s trial testimony and counsel’s choice of arguments in summation (see, People v Denny, 95 NY2d 921; People v Barnes, 249 AD2d 239, lv denied 92 NY2d 847).
We perceive no basis for reduction of sentence. Concur— Sullivan, P. J., Williams, Tom, Saxe and Friedman, JJ.